Peters, J. (dissenting).
I respectfully dissent.
It is undisputed that at the time of the purported misconduct an inmate strike was in progress. The record supports petitioner’s contention that Bumpus, the inmate representative, had left the day before to attend a meeting and failed to return. When Officer B. Delaney entered the gallery and ultimately asked petitioner to now represent the inmates, petitioner inquired where Bumpus was and then advised that he did not want to leave his cell.
I find nothing in the record to support the majority’s conclusion that his declination of this offer triggered additional inmate misconduct in what appeared to be an already volatile *954and disruptive environment (see, Matter of Cox v Coombe, 233 AD2d 590).
For these reasons the determination of respondent should be annulled.
Adjudged that the determination is confirmed, without costs, and petition dismissed.